Case 4:18-cr-00049-JED Document 47 Filed in USDC ND/OK on 09/09/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OKLAHOMA

United States of America,
                                          Plaintiff,

vs.                                                        Case Number: 18-CR-49-JED
                                                           Proceeding: SR Revocation Hearing
Adrian Robert Jones,                                       Date: 9-9-2020
                                        Defendant.         Court Time: 11:30 a.m.
                                                           Actual Court Time: 11:32 a.m. to 11:42 a.m.

                                              MINUTE SHEET

 John E. Dowdell, Chief U.S. District Judge        L. Lyles, Deputy Clerk      Terri Beeler, Reporter

Counsel for Plaintiff: Mark Morgan
Counsel for Defendant: Richard White, Appt.
USPO: Kory McClintock
Minutes: This comes on for a Supervised Release Revocation hearing. Defendant is present and
in custody. Defendant waives his right to a hearing and stipulates to the allegations contained in
the Petition for Warrant for Offender Under Supervision (Doc. 34). The Court accepts the
stipulations and finds by a preponderance of the evidence that the violations occurred and the
defendant’s supervised release is hereby revoked. The Final Supervised Release/Sentencing
hearing is set for 10/9/2020 at 1:00 p.m. Defendant is remanded to custody.




Minute Sheet General                                                                               CR-01 (1/17)
